Citation Nr: 1217873	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  11-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of right knee cartilage injury, status-post total knee replacement and revision.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision that, in pertinent part, denied service connection for residuals of right knee cartilage injury, status-post total knee replacement and revision; and for tinnitus.  The Veteran timely appealed.

The Veteran failed to appear for a hearing before RO personnel that was scheduled for July 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, residuals of right knee cartilage injury, status-post total knee replacement and revision, had their onset in service. 


CONCLUSION OF LAW

Residuals of right knee cartilage injury, status-post total knee replacement and revision, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for residuals of right knee cartilage injury, status-post total knee replacement and revision.  

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

As a preliminary matter, the Board notes that most of the Veteran's service treatment records are not available and may have been destroyed in a fire at the National Personnel Records Center (NPRC).  Moreover, Surgeon General's Office records are also not available.  The RO has made several attempts to locate these records, and has notified the Veteran of the information needed to reconstruct medical data.  In this regard, the Veteran submitted a statement from his brother in June 2009.  It is incumbent upon the VA to afford the Veteran's claim heightened consideration due to the unfortunate loss of most of his service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran contends that he injured his right knee during active duty while playing football in 1955 at Fort Knox, Kentucky.  He indicated that treatment of his right knee injury was comprised of draining fluid from the knee several times.  In December 1955, the Veteran was sent to Germany.  He indicated that his right knee still gave him trouble, and he underwent surgery on his right knee in 1956 in Germany.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The only available service treatment record consists of the Veteran's separation examination in November 1957.  Clinical evaluation at that time revealed normal lower extremities.  No knee disability was recorded.

There is no evidence of arthritis manifested to a compensable degree within the first post-service year, to warrant service connection for arthritis of the right knee on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In June 2009, the Veteran's brother stated that he saw the Veteran's surgical scar in 1957 when the Veteran was discharged from active service.  With heightened consideration afforded, the Board finds the Veteran's lay statements, as corroborated by his brother's statement, to be credible for purposes of establishing an incident in service.  
                                             
During a September 2008 VA examination, the Veteran reported that his right knee had been injured in active service and that he underwent right knee cartilage surgery in Germany.  He reported that he had fairly good improvement, and had been fairly asymptomatic for several years; and that he started having right knee symptoms with pain and swelling again in 1989.  The Veteran denied any specific injuries to the right knee joint or fractures post-service.  He was diagnosed as having severe arthritis of the right knee joint in 1990, and he underwent a total knee replacement.  He was fairly well for several years, and again started having pain in the right knee joint in 2001.  He had a second total knee replacement in 2002.  The Veteran continued to have pain and swelling in the right knee joint on and off, as well as a frequent popping sensation.  

Examination of the right knee in September 2008 revealed a well-healed transverse surgical scar measuring about 3.5 inches by 0.3 inch over the anterior aspect of the right knee toward the medial aspect (old surgery in the '50s).  There was also a vertical surgical scar present measuring about 8.5 inches by 0.4 inch over the anterior aspect of the right knee related to knee replacement surgeries.  Both scars were slightly pale when compared to the surrounding skin.  Right knee movements varied from extension of 10 degrees to flexion of 120 degrees.  X-rays showed status-post total knee arthroplasty; prosthetic components were in alignment.  The examiner opined that the Veteran's current right knee disability is as likely as not related to his previous right knee surgery for cartilage injury in the '50s, per history only.  Given the absence of service treatment records, the examiner reasoned that one could not resolve this issue without resort to speculation, primarily because the only record mentioning the knee surgery in 1955/56 was the Veteran's statement.

The Court has admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted; or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  Id.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained, or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the Veteran's service treatment records are not available, and the examiner indicated that a proper etiology opinion could not be rendered without review of surgical records conducted during active service. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he underwent surgery on his right knee during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported intermittent knee pain and swelling after active service, which required a total knee replacement and revision.  This is further corroborated by a September 2008 VA examination report and X-rays, noting a diagnosis of status-post total knee replacement surgeries (twice) for severe degenerative arthritis, right knee joint, as well as status-post right knee surgery for cartilage damage in the '50s.

The Board finds the Veteran's lay statements concerning right knee pain and swelling are not only competent, but also are credible, to show that he has continued to suffer from intermittent right knee pain post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, and resolving all reasonable doubt in his favor, the Board finds that residuals of right knee cartilage injury, status-post total knee replacement and revision, were incurred in service.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for residuals of right knee cartilage injury, status-post total knee replacement and revision, is granted.


REMAND

As noted above, it is incumbent upon VA to afford the Veteran's claim heightened consideration due to the unfortunate loss of most of his service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran seeks service connection for tinnitus and has asserted that the claimed disability is secondary to his now service-connected bilateral hearing loss.  Although the Veteran was exposed to acoustic trauma as a tank driver in Germany in active service and contended that he has had ringing in his ears ever since, there was no finding of tinnitus at the time of his discharge examination from active service in November 1957.

During a VA examination in September 2008, the Veteran described the onset of tinnitus as beginning in the 1960s; and he described the tinnitus as constant and ringing, with tone changes.  Following VA examination and review of the Veteran's medical history, the examiner opined that the Veteran's tinnitus was not at least as likely as not related to military noise exposure.  The examiner reasoned that private treatment records showed no report of tinnitus at an evaluation for hearing aids in May 2003.

In June 2009, the Veteran contended that, when he first got hearing aids many years ago, he was told that nothing could be done to correct the tinnitus; and that he no longer discussed the issue with the audiologist.

With regard to the Veteran's claim for secondary service connection, the Board finds that the September 2008 examiner did not provide an opinion regarding whether the Veteran's current tinnitus is related to or is a residual associated with the service-connected bilateral hearing loss.  Moreover, VA should seek a medical opinion regarding whether the Veteran's tinnitus is aggravated by the service-connected bilateral hearing loss.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, the Board notes that, when the initial "duty to assist" notice was issued in February 2008, service connection had not been established for bilateral hearing loss.  Therefore, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for tinnitus on a secondary basis.  

2.  Afford the Veteran a VA examination to determine the etiology of any current tinnitus found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hearing loss caused or increased any tinnitus found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of tinnitus is attributable to the service-connected hearing loss.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the September 2008 VA examination and the Veteran's complaints of tinnitus since service.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


